Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In response Applicant RCE filed on January 25, 2022, which refers to claim amendment of December 24, 2021, the Examiner acknowledges the following: 
Claims 1, 7 and 14 were not amended. 
Currently claims 1 – 20 are pending and they are being considered for examination.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been 01/25/2022 has been entered.
 
Allowable Subject Matter
4.	Claims 1 – 20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: The closest art of record teaches: 
An imaging apparatus (Okada – US 2008/0118156 A1) comprising image pickup means for capturing an image of a subject; image input means for inputting the image captured by the image pickup means; face detecting means for detecting a face from the image input by the image input means; face position marker generating means for generating a face position marker indicating a position of the face, detected by the face detecting means, in the image input by the image input means; overlaying means for overlaying the face position marker generated by the face position marker generating means and the image input by the image input means; and display means for displaying an image overlaid by the overlaying means and, further comprising setting means for setting whether to generate the face position marker with the face position marker generating means. The prior art of record teaches an image processing apparatus (Sohn – US 2012/0075291 A1), comprising an image input unit which receives an image; a 3D image representation unit which generates a left eye image and a right eye image corresponding to the input image; and a controlling unit which controls the 3D image representation unit to extract an object from the input image, obtain depth information of the object from the input image, and adjust a size of the object using the depth 

	Regarding Claim 1, Okada combined with Sohn, Kawai and Oikawa fails to explicitly disclose “An image capturing method, applied to an application with image capturing functions including photographing function and/or video recording function, comprising: determining a dimension adjustment approach set for a preset object in an acquired image to be processed after a dimension adjustment function of the application is turned on, in an image capturing process; obtaining an adjusted image by adjusting a dimension of the preset object in the image to be processed according to the dimension adjustment approach in the image capturing process, wherein the image capturing process includes photographing process and/or video recording process, and the image to be processed is an image that has been acquired during the image capturing process but not processed and displayed yet; and generating and displaying a photo or video frame based on content of the adjusted image”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.
	In regards to claims 1 – 6, 13 and 15 – 20: claims 1 – 6, 13 and 15 – 20 depend directly or indirectly to claim 1 and they require all the limitations of claim 1, which are not taught by the prior art. On the other hand, the aforementioned claims add new limitations to claim 1, which are not taught by the prior art either; therefore, claims 1 – 6, 13 and 15 – 20 are allowable for the same reasons as claim 1.
	Regarding Claim 7, Okada combined with Sohn, Kawai and Oikawa fails to explicitly disclose “An image capturing device, applied to an application with an image capturing function including photographing function and/or video recording function, the device comprising: a determination circuit configured to determine a dimension adjustment approach set for a preset object in an acquired image to be processed after a dimension adjustment function of the application is turned on, in an image capturing process; an adjustment circuit configured to obtain an adjusted 5U.S. Pat. Appl. Ser. No.: 16/844,144 Attorney Docket No. ZLP1902928CN-US image by adjusting a dimension of the preset object in the image to be processed according to the dimension adjustment approach in the image capturing process, wherein the image capturing process includes photographing process and/or video recording process, and the image to be processed is an image that has been acquired during the image capturing process but not processed and displayed yet; and a display circuit configured to generate and display a photo or video frame based on content of the adjusted image”. Therefore, as discussed above, claim 7 is allowable over the prior art of record.
	In regards to claims 8 – 12: claims 8 – 12 depend directly or indirectly to claim 7 and they require all the limitations of claim 7, which are not taught by the prior art. On the other hand, the aforementioned claims add new limitations to claim 7, which are not taught by the prior art either; therefore, claims 8 – 12 are allowable for the same reasons as claim 7.
	Regarding Claim 14, Okada combined with Sohn, Kawai and Oikawa fails to explicitly disclose “An image capturing device, comprising: a processor; and memory storing instructions for execution by the processor to: determine a dimension adjustment approach set for a preset object in an acquired image to be processed after a dimension adjustment function of an application is turned on, in an image capturing process; obtain an adjusted image by adjusting a dimension of the preset object in the image to be processed according to the 9U.S. Pat. Appl. Ser. No.: 16/844,144 Attorney Docket No. ZLP1902928CN-US dimension adjustment approach in the image capturing process, wherein the image capturing process includes photographing process and/or video recording process, and the image to be processed is an image that has been acquired during the image capturing process but not processed and displayed yet; and generate and display a photo or video frame based on content of the adjusted image”. Therefore, as discussed above, claim 14 is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Y. Wee et al., US 2020/0320331 A1 – it teaches an object recognition system for recognizing a recognition target object using local binarization, the system comprising: an area setting module for setting a first binarization area in a portion of a binarization target area of an image in the image in which the recognition target object is displayed, and a first coefficient calculation area including the first binarization area and having an area wider than the first binarization area by a predetermined ratio; a coefficient determination module for determining a first binarization coefficient on the basis of pixel values of pixels included in the first coefficient calculation area; and a control module for performing binarization on the first binarization area through the determined first binarization coefficient, wherein the area setting module sets a second binarization area in a portion other than the first binarization area, and a second coefficient calculation area including the second binarization area and having an area wider than the second binarization area, the coefficient determination module determines a second binarization coefficient on the basis of pixel values of pixels included in the second coefficient calculation area, and the control module performs 
2. H. Hosoe, US 2021/0098992 A1 – it teaches an imaging apparatus comprising: a sensor configured to capture a subject image and output an image signal; a face recognition unit configured to recognize a face of the subject image based on the image signal output from the sensor; a face size calculation unit configured to calculate a face size of the face of the subject image recognized by the face recognition unit; a face inclination detection unit configured to detect an inclination of the face of the subject image recognized by the face recognition unit; and a controller configured to control a photographing angle of view based on the face size detected by the face size calculation unit and the face inclination detected by the face inclination detection unit, wherein the controller controls the photographing angle of view so that a size with respect to the photographing angle of view of the subject image recognized by the face recognition unit becomes a predetermined size.
Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697